Title: To Thomas Jefferson from James Wilkinson, 6 November 1805
From: Wilkinson, James
To: Jefferson, Thomas


                  
                     Sir 
                     
                     St. Louis Novr. 6th. 05
                  
                  I have the Honor to enclose you a list of the Articles transmited you by Captain Stoddard, which may I hope afford you an Hours amusement.—
                  The Cotton Tree (Populus Deltoide of Bartram) is rarely to be found above limestone on the Ohio, but abounds on the Bottom of that River below the Rapids, and on the Mississippi & Missouri as high up as I have been—The favourite Soil of this Tree is Alluvian, its growth is rapid beyond example, its size Majestic &, when compared with the smallness of its seed, is almost incredible—from defects of Enquiry & experiment, hitherto this has been pronounced a useless wood, but I am inclined to believe it may hereafter be found a valuable one, for Shingles, Clap Boards, Rails & more particularly for Sugar Boxes, as it is remarkably light & soft & holds a nail well—
                  I have received satisfactory information of a Copper mine on the Waters of the Osage River, & of a White Metal the quality of which my Informant could not ascertain; the season is to far advanced to send in quest of these Objects but they shall occupy my attention early in the spring.
                  Lead ore appears to be a general product of this Country,—It is to be found on both sides the Missisippi as high up as Prarie des Chiens, & West on the superior branches of the Osage River—This mineral presents an Interesting Subject, to the patronage of Government & the Enterprize of Individuals, for the accommodation of Mankind—Judiciously fostered it is at an early Day, to employ thousands of Hands to become an important Staple export, and produce Millions of Dollars—I think Government should invite the enquiries & Labours of the Enterprizing & Industrious, by partial donations or liberal leases within defined Limits.
                  The three great Objects to which you directed my attention, are in my Judgement all attainable, viz: The prevention of the Trade from Canada to the West of the Mississippi—The depopulation of our loose settlements below this on the Mississippi & its branches—and the transfer of the Southern Indians to this Territory—But for their accomplishment, decisive Legislative sanctions, a Zealous faithful & cordial cooperation among the public functionaries in this Quarter, and some Money will be found indispensable.
                  The first Object may be accomplished, by a strong Military post at the Arkansaw, to make necessary Detachments, and a Law prohibiting the Intercourse under severe & heavy penalties—The second by discouragements to the present Establishments, & allurements to a change of position—and the Third, by a permanent peace between the Osa & the Tribes to be moved, a partition & distribution of the vacant Territory, national annuities bounties to great Warriors, & pensions to leading Chiefs—
                  Depopulation must precede the transfer of the Indians, and this will never be accomplished whilst high official Characters within the Territory encourage the expectation of our speedy admission into the Union, and treat your Ideas as the Speculations of an Individual, which are not to have effect—It is not by preparing Beds of down, that we are to get rid of unwelcome Guests—On this subject I have been obliged to act with much caution & reserve because the extent of my utility, will be measured in some degree, by my influence with the People, & to preserve this I must avoid saying or doing unpalatable things—Col. Jno. B. Scott, who has returned to Virginia for his Family, and who is the soundest & ablest officer of the Territory, will wait on you, & can give you correct information on this point—
                  The Bearer Mr. Park of the Indiana Territory, will have the Honor to deliver this you, and I am persuaded that in Him you will find a pure source of information touching the Affairs of Louisiana—
                  I hope you will pardon this tedious trespass on your time, and that you will believe me, with great respect & attachment 
                  Your faithful & obliged Servant
                  
                     Ja Wilkinson 
                     
                  
                Enclosure
                                                
                            Contents of a trunk transmited by Capt. Stoddard to the President
                     
                        
                           
                              No.
                              1
                              Pumice Stone, Supposed from the River Piere Jaune or, as called by the Natives, Licorne
                           
                           
                              
                              2
                              Argillaceous, Shirtres, the Calumet Stone of the Indians
                           
                           
                              
                              3
                              Chrystalised Gypsum
                           
                           
                              
                              4
                              Salt from a Pit on the head waters of Arkansas
                           
                           
                              
                              5
                              Fusible Spar
                           
                           
                              
                              6
                              Salt which arises by exhalation and to be found adjoining the waters of River Platte
                           
                           
                              
                              7
                              Iron, lead and Pyrites
                           
                           
                              
                              8
                              Gallena in its gangue of white lead Spar from the old mines—
                           
                           
                              
                              9
                              Hexahedral Pyramidal Spar
                           
                           
                              10
                              Iron Ore from the Merimack
                           
                           
                              11
                              Calcaseous Spar
                           
                           
                              12
                              Galena from the Merimack
                           
                           
                              13
                              Galena from old mines
                           
                           
                              14
                              Whitelead Spar
                           
                           
                              15
                              Steel grained lead ore from Mine La Motte
                           
                           
                              16
                              Galena from Reddicks mine.
                           
                           
                              17
                              Iron ore from Osage River
                           
                           
                              18
                              Iron ore from the mine à Maneto
                           
                           
                              19
                              Lead ore from Mine à Burton, Mine à Joe and mine à Renault
                           
                           
                              20
                              Mineral from upper Louisiana
                           
                           
                              21
                              Plumbago from Missouri
                           
                           
                              22
                              Iron ore from the River Platte
                           
                           
                              23
                              Pyrites from the mine la Motte
                           
                           
                              24
                              Lead slag from the smelting furnace at Mine lamotte
                           
                           
                              25
                              Fibrous Gypsum from the North West Branch of the River Canzès
                           
                           
                              26
                              Iron Ore from the Merimack on Fourch arnault
                           
                           
                              27
                              Black Chalk from the Mandane
                           
                        
                        
                     
                     Sent by the same conveyance 
                     An Indian Chart delineated on a Buffaloe Pelt.
                     Two horned Frogs.
                     a Cluster of the fruit of the Cotton Tree
                     a drawing of Leaf and Cluster taken from nature
                     Specimens of the Silk or down & the age & demensions of the Tree from which they were taken—
                        
                        Ja Wilkinson 
                        
                     
                  
                        
                    